By the Court,

Sutherland, J.
The rule for judgment absolute, was irregularly entered in the cause of the Bank of Orange against the defendant on the first day of the term. The postea, &c. may be filed on the first day of term, and the rule for judgment entered nisi, but the judgment cannot regularly be signed until four days in term have intervened. If a contrary practice has prevailed, it is wrong. The motion, however, to set aside the proceedings will not be granted, because the party applying is not entitled to be heard. This is an irregularity of which no one but the defendant has a right to avail hirnself. A defendant may give preferences, and by permitting a plaintiff to enter his judgment irregularly, he may as effectually give him a priority, as though he had signed a cognovit; besides, .he may have released all errors and irregularities. The motion is denied with costs.